Citation Nr: 0106353	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  00-03 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  

2.  Entitlement to service connection for hypertension 
secondary to post traumatic stress disorder.

3.  Entitlement to an increased evaluation for Osgood-
Schlatter's Disease, bilateral knees, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified service from February 1969 to 
November 1972.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  

In June 1999, the veteran requested that the claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus be reopened.  The Board observes that service 
connection for bilateral hearing loss was originally denied 
in an April 1973 rating decision.  The veteran did not file a 
notice of disagreement to that adverse rating decision.  That 
claim may only be reopened by the submission of new and 
material evidence.  As these claims have not been adjudicated 
by the RO, the claims remain pending and are referred back to 
the RO for adjudication.  See 38 C.F.R. § 3.160(c) (2000); 
Kandik v. Brown, 9 Vet. App. 434, 438 (1996); Hanson v. 
Brown, 9 Vet. App. 29 (1996).  Where a claim has not yet been 
addressed by the RO, it is not in appellate status, and the 
Board must refer, rather than remand, the claim.  See Godfrey 
v. Brown, 7 Vet. App. 398, 409 (1995).  

The record has reasonably raised the issue of entitlement to 
service connection for a disability manifested by back pain, 
as secondary to the service-connected bilateral Osgood-
Schlatter's Disease (see, e.g., VA Medical Record, dated May 
13, 1999).  See Suttman v. Brown, 5 Vet. App. 127, 132 
(1993).  Since this matter has not been developed for 
appellate review, it is referred to the RO for appropriate 
action.

The issues of entitlement to service connection for 
hypertension as secondary to the service-connected PTSD, and 
entitlement to an increased evaluation in excess of 20 
percent for Osgood-Schlatter's Disease, bilateral knees, are 
addressed in the remand section following the decision.



FINDING OF FACT

The veteran's PTSD is manifest by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.10, 4.7, 
4.21, 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and his representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed.Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Thus, given that 
the changes articulated in the new legislation are less 
stringent than the function served by requiring a claimant to 
establish a well grounded claim, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The Board is satisfied that all facts pertinent to the claim 
for an evaluation in excess of 30 percent for PTSD have been 
properly developed.  The veteran reported receiving treatment 
at the VA and those records have been associated with the 
claims file.  In addition, the RO provided the veteran with a 
comprehensive PTSD examination in July 1999.  Therefore, 
after examining the record, the Board finds that reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim have been undertaken, and no 
further assistance to the veteran is required.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. §§ 5103A, 5107).  

Under the applicable criteria, disability ratings are 
determined by the application of a schedule of ratings, which 
represent, as far as can be practically determined, the 
average impairment of earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issued raised in the record, and 
to explain the reasons and bases for its conclusion.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
See 38 C.F.R. § 4.21.  Moreover, where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7; Powell v. West, 13 Vet. App. 31, 35 (1999) (all 
relevant and adequate medical data of record that falls 
within the scope of the increased rating claim should be 
addressed).  

The veteran's service-connected PTSD is rated under 
Diagnostic Code 9411.  The general rating formula for mental 
disorders is as follows:  A 30 percent evaluation is 
warranted where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent evaluation is for consideration where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

In connection with the current claim for increase, which was 
filed by the veteran in June 1999, the RO requested VA 
outpatient treatment records for the period from April 1998 
to June 1999.  The treatment records are limited to entries 
made in April 1999 and May 1999.  In April 1999, the veteran 
reported an increase in symptoms following a panel explosion 
at work.  He complained of difficulty sleeping, trouble 
completing work tasks, avoiding having to work with others, 
increasing anxiety, and increasing frequency of suicidal 
ideations with a plan.  On examination, his affect was upset 
and anxious with some breathing difficulty.  The impression 
was post traumatic stress disorder, chronic, recent worsening 
of symptoms with increasingly frequent panic attacks.  The 
physician strongly recommended further evaluation and 
possible hospitalization.  A subsequent entry dated the same 
day in April 1999 reflects that the veteran was not suicidal.  
The relevant psychiatric diagnoses included PTSD and anxiety, 
not otherwise specified.  A May 1999 entry reflects, inter 
alia, complaints of stress and depression episodes with 
anxiety.  

The veteran was accorded a comprehensive VA examination in 
July 1999.  This examination was approximately 3 1/2 hours in 
duration, consisting of a clinical interview/neuro-behavioral 
status examination and history taking as well as the 
administration of the Minnesota Multiphasic Personality 
Inventory-2 (MMPI2), the Millon Clinical Multiaxial 
Inventory-II (MCMI2), and the Mississippi Combat Scale for 
Post-traumatic Stress Disorder (MISS).  The examiner noted 
that the veteran's responses on the diagnostic tests 
suggested that he answered in a manner of extremely high 
over-reporting and exaggerated his symptoms and problems.  
The examiner also noted that these responses were similar to 
those obtained in February 1998.  

During the course of the July 1999 examination, the veteran 
related that he has 4 biological children and 3 step 
children.  He has been married 5 times.  The reasons for the 
divorces were incompatibility and his heavy drinking.  He 
reported that his relationships were rather estranged because 
he isolated himself.  He reported intrusive thoughts while at 
work (i.e., he is dressed in fatigues and carrying a body) 
every day at least once a day.  He had trouble staying at 
work.  He left work at noon to "get away," and at other 
times during the workday.  He reported that he did not 
explain this to his employer but to other veterans at the 
plant whom he claimed understood his behavior.  He reported 
feeling suicidal at the time of the examination and had 
harbored such feelings for 3-4 months.  He reported thinking 
more about the past in the last 3 to 4 months.  He reported 
feeling that everyone was against him for the last 1 to 2 
years.  He reported that the prescribed medical treatments 
have not been effective because his symptoms were worse.  He 
admitted to not taking his medications because of the side 
effects that included sleepiness, drowsiness, "hangover," 
and constipation. 

The report of examination reflects that the veteran's facial 
expressions were varied from sad to smiling and chortling.  
Some smirking seemed manifested as well.  His eye contact was 
sporadic and typically averted.  The veteran demonstrated 
mild impairment in attention and concentration.  His verbal 
memory functions for delayed recall seemed to be moderately 
to severely impaired.  Prompted recall was apparently mildly 
impaired.  Non verbal/ spatial memory appeared mildly 
impaired as well.  The veteran's rate of thought seemed to be 
slow to average and the continuity of his thought appeared 
coherent and logical.  Intellectually, he seemed to be 
functioning in the low average range somewhat below his level 
of education/ occupation.  The higher level cognitive skills 
seemed to be mildly to moderately impaired as tapped by 
proverb interpretation, abstract inductive logic, 
calculations, and social comprehension.  His judgment and 
insight appeared fair.  The VA examiner reported that the 
veteran's apparent capacity for adjustment seemed fair based 
on his reported 27-year employment history and no remittance 
of symptoms.  The examiner added that the veteran's five 
marriages suggested some level of impaired capacity for 
adjustment.  

The report reflects that the veteran endorsed virtually every 
symptom that was queried including the following: anesthesia, 
paresthesia, misidentification, deja vu, depersonalization, 
derealization, distortion, hallucinations, illusions, the 
sense of time passing slowly, and bad dreams/ nightmares.  
The latter was described as occurring "four to five times a 
week" and involved Vietnam and his work.  As for his 
emotional status, he claimed to experience virtually every 
emotional symptom that was queried: occasional ambivalence, 
occasional panic, depression, guilt, hopelessness, 
worthlessness, shame, failure, being "at fault," occasional 
loneliness, disappointment, frustration, helplessness, anger, 
fear, bitterness, and paradoxically, indifference.  He also 
claimed occasional feelings of: contentment, happiness, and 
friendliness.  He noted low energy and absent motivation.  He 
also claimed adequate appetite, poor sleep (averaging 5 to 6 
hours nightly), and poor sex drive.  He admitted to past and 
present feelings/ intentions of harm to self and others.  He 
stated that he wanted to harm a co-worker.  He also said he 
had feelings and thoughts of suicide with no plans.  The 
examiner referred the veteran for a psychiatric evaluation 
vis-a-vis admission/ disposition due to these statements.  He 
said that his thinking was preoccupied with his work.   

Based on the results of the entire examination, which 
included a review of the claims file, the examiner opined 
that:

[The veteran] was apparently seeking to 
look very much psychologically impaired.  
The clinical interview indicated an 
endorsement of virtually every kind of 
symptom queried and thus the symptoms did 
not cluster into any particular mental 
disorder.  It also seemed to reflect 
implausible claims such as periodically 
leaving work during his tour of duty.  He 
also was inconsistent in his report of 
symptoms.  In the clinical interview of 
this examination, [the veteran] claimed 
hallucinations, but in the psychiatric 
interview later today, he denied them.  
The neurobehavioral status examination 
showed putative impairments.  However, 
the history indicated no previous 
psychiatric treatment, even after April 
1999 when [the veteran] was referred by 
the psychologist for psychiatric 
evaluation and treatment.  In fact, some 
resistance to treatment was noted in [the 
veteran's] noncompliance with medication.  
After the psychiatric evaluation for 
admission today, [the veteran] refused 
admission citing his need to maintain his 
job.  Also, the objective psychological 
testing results do not support subjective 
report [sic].  The possibility of 
medication mediated CNS side e-effects 
[sic] seems questionable given [the 
veteran's ] claim of sporadic adherence 
to his prescriptions.

The report concludes with - consider a provisional diagnostic 
impression of: Axis I: post traumatic stress disorder by 
previous diagnosis; probable malingering; noncompliance with 
treatment; Axis II: no diagnosis; Axis III: deferred to 
medical judgment; Axis IV: financial concerns; and Axis V: 
global assessment of functioning (GAF) of 70. 

The Board acknowledges the veteran's claim of increased 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, the evidence of record does not 
substantiate his claim.  There is no evidence of evaluation 
or treatment for the psychiatric disability from March 1998 
to March 1999.  While a treatment record dated in April 1999 
reflects an increase in panic attacks and some occupational 
impairment, there is no indication in subsequent records 
during that period that those symptoms resulted in reduced 
reliability and productivity to warrant a higher rating.  
Specifically, the VA examiner in July 1999 did not report the 
existence of flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty understanding complex commands, 
impairment of short and long term memory (e.g., retention of 
only highly learned material); impaired judgment; 
disturbances of motivations and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships. 

In point of fact, the July 1999 report of VA examination 
reflects not only that the veteran endorsed a broad spectrum 
of symptomatology which suggested that he was apparently 
seeking to look very much psychologically impaired, but that 
he was probably malingering.  See Sanden v. Derwinski, 2 Vet.  
App. 97, 100 (1992) ("Board's task includes determining the 
credibility of evidence")).  In support of that conclusion, 
the record indicates that the veteran provided implausible 
claims (e.g., leaving work during his tour of duty) and 
inconsistent reports of his symptoms at different times 
during the examination (e.g., report of hallucinations).  The 
Board has noted a similar pattern of responses in April 1999.  
The veteran reported suicidal ideations with a plan on one 
examination in April 1999.  A subsequent entry dated the same 
day in April reported that he was not suicidal.  

It is interesting to note that while the veteran claimed 
increasing disability due to PTSD symptomatology in April 
1999 and July 1999, he did not comply with the 
recommendations of the physicians to seek additional 
evaluation and hospitalization.  As a matter of fact, the 
veteran was evaluated on several occasions between April and 
May, and at no time does it appear that he sought evaluation 
or hospitalization for his symptoms.  Furthermore, following 
the July 1999 psychiatric evaluation, the veteran refused 
admission citing his need to maintain his job.  With these 
facts in mind, the Board takes note of the examiner's report 
that the objective psychological testing results in July 1999 
did not support the veteran's subjective reports.  In 
addition, the examiner considered the possibility of 
medication mediated CNS side effects, but that seemed 
questionable given the veteran's report of sporadic adherence 
to his prescriptions.  In the absence of symptoms which are 
productive of occupational and social impairment with reduced 
reliability and productivity, a 50 percent evaluation is not 
warranted.  

It is important to note that following the interview and 
examination of the veteran, the examiner assigned a GAF score 
of 70, which indicates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social and 
occupational functioning (e.g., occasional truancy), but that 
the veteran is generally functioning pretty well, and has 
some meaningful interpersonal relationships (e.g., marital 
relationship and children).  See 38 C.F.R. § 4.130 
(incorporating by reference the VA's adoption of the American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DMS-IV), for rating 
purposes).  At most, the evidence reflects that the veteran 
experiences an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to some impairment in memory and concentration, 
anxiety, intrusive thoughts, sleep impairment, feelings of 
persecution, and occasional suicidal ideation with fair 
insight and judgment to warrant the currently assigned 30 
percent evaluation and no more.  

The Board has considered all pertinent sections of 38 C.F.R. 
 Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claim for an 
increased evaluation in excess of 30 percent for PTSD.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The appeal 
is denied.  


ORDER

An increased evaluation for PTSD is denied.  


REMAND

Regulations provide that if further evidence or clarification 
of the evidence or correction of a procedural defect is 
essential for a proper appellate decision, the case shall be 
remanded to the agency of original jurisdiction specifying 
the action to be undertaken.  See 38 C.F.R. § 19.9 (2000).  





A.  Skin rash, stomach irritation, and diarrhea

The veteran asserts that service connection is warranted for 
a skin rash, stomach irritation, and diarrhea as a result of 
exposure to herbicides.  By rating decision dated in March 
1997, the RO denied service connection for a skin rash to 
include seborrheic keratosis, tinea manuum, tinea pedis, 
tinea unguium, tinea cruris, and folliculitis, and stomach 
irritation and diarrhea as a result of exposure to 
herbicides.  In July 1997, the RO acknowledged receipt of a 
statement from the veteran as a timely filed notice of 
disagreement.  An April 1998 rating decision confirmed and 
continued the prior rating action.  The RO has yet to issue a 
statement of the case on this claim.  See Manlincon v. West, 
12 Vet. App. 238, 240 (1999).  Case law provides that if a 
claim has been placed in appellate status by the filing of a 
notice of disagreement, the Board must remand the claim to 
the RO for preparation of a statement of the case as to that 
claim.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  Under such 
circumstances, however, the appeal should be returned to the 
Board following the issuance of the statement of the case 
only if it is perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

The Board also observes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminated the concept of a well 
grounded claim, redefined the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), which 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Since this claim remains pending, the Veterans Claims 
Assistance Act is applicable to the claim of service 
connection for a skin rash to include seborrheic keratosis, 
tinea manuum, tinea pedis, tinea unguium, tinea cruris, and 
folliculitis, and stomach irritation and diarrhea as a result 
of exposure to herbicides.  Therefore, on remand, the RO must 
comply with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  


B.  Hypertension 

The veteran asserts that hypertension is secondary to the 
service connected PTSD.  Private medical records dated in 
1985 reflect elevated blood pressures, but no diagnosis of 
hypertension.  Dr. A.C.R. in May 1999 provided a statement 
that reflects a diagnosis of hypertension and that the 
hypertension may be aggravated or caused by psychologic 
stress and anxiety as reported by the veteran.  The report of 
the July 1999 VA heart examination reflects the following 
diagnoses: normal heart, New York Heart Association 
functional classification 1, estimated level of work capacity 
8, and essential hypertension.  It was the opinion of the VA 
examiner that the veteran had essential hypertension.  He 
added that the veteran's hypertension was not secondary to 
post traumatic stress disorder.  

VBA Fast Letter 01-05 (January 16, 2001) reflects that in the 
case of a claim for hypertension due to PTSD, the examiner 
would, at a minimum, have to discuss the known risk factors 
for hypertension, what role they play in this particular 
veteran, and explain why he or she considers PTSD to be at 
least as likely as not the cause/ not the cause of the 
hypertension in this veteran.  The Fast Letter adds that in 
some cases an additional medical opinion, either by a mental 
health professional or a cardiologist, or both, may be 
requested.  In either case, the conclusions must be supported 
by the evidence that the cardiovascular disorder is or is not 
related to the PTSD.  

The Board acknowledges that in Guerrieri v. Brown, 4 Vet. 
App. 467 (1993), the Court stated that the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusions that the physician reaches.  In this case, both 
physicians have provided opinions.  However, it is unclear as 
to whether the opinions are based on a review of the 
veteran's medical records.  Further, neither physician 
discussed known risk factors for hypertension, what role risk 
factors played in this veteran, or the basis for his 
conclusions.  In as much as this claim for service connection 
was previously denied as not well grounded, the prevailing 
law requires that the claim be returned to the RO for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  Specifically, the Veterans Claims 
Assistance Act requires VA to provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  


C.  Osgood-Schlatter's Disease

The Board observes that the left and right knee disabilities 
diagnosed as Osgood-Schlatter's Disease are rated together as 
20 percent disabling under DCs 5099-5003.  See 38 C.F.R. § 
4.71a (2000); Lendenmann v. Principi, 3 Vet. App. 345, 350-51 
(1992).  Since the veteran's service-connected disability of 
the lower extremities encompasses both the right and left 
knees, it is appropriate to evaluate them separately in light 
of Esteban v. Brown, 6 Vet. App. 259, 262 (1994) to ensure 
that all manifestations of the Osgood-Schlatter's Disease are 
properly rated.  Simply, except as otherwise provided in the 
rating schedule, all disabilities, including those arising 
from a single disease entity, are to be rated separately.  
See 38 C.F.R. § 4.25(b) (2000).   

Regarding the claim for an increased rating for Osgood-
Schlatter's Disease, bilateral knees, the Board notes that 
the July 1999 VA joints examination revealed that the veteran 
could walk only 25 feet and had to rest, and that he climbed 
100 steps on a ladder at work.  However, the report did not 
discuss whether there was additional functional loss due to 
pain, fatigability, or weakness on use.  See DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  Section 4.10 provides that in 
cases of functional impairment, evaluations must be based 
upon the lack of usefulness of the affected part or systems 
and 38 C.F.R. §§ 4.40, 4.45 and 4.59 require consideration of 
functional disability due to pain, weakened movement, excess 
fatigability, incoordination, or pain on movement. These 
requirements enable the VA to make a more precise evaluation 
of the level of disability and of any changes in the 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully completed.  Any binding and 
pertinent court decisions that are 
subsequently issued should be 
considered.  

2. The RO should issue a statement of the 
case that includes a discussion of the 
applicable law and regulations with 
regard to the claims of service 
connection for a skin rash to include 
seborrheic keratosis, tinea manuum, 
tinea pedis, tinea unguium, tinea 
cruris, and folliculitis, and stomach 
irritation and diarrhea as a result of 
exposure to herbicides.  Specifically, 
the RO should notify the veteran that 
the appeal as to these claims for 
service connection will be returned to 
the Board following issuance of the 
statement of the case only if it is 
perfected by the filing of a timely 
substantive appeal.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Manlincon 
v. West, 12 Vet. App. 238, 240 (1999). 

3. The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and 
private, who have treated the veteran 
for hypertension since his separation 
from service to the present.  The RO 
should obtain the treatment records of 
Dr. A.C.R. and preferably a statement 
regarding the basis for his May 1999 
medical opinion.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
the file. 

The RO should also request all VA 
outpatient treatment records pertaining 
to the service connected bilateral knee 
disability since July 1999.  All records 
obtained should be associated with the 
claims file.  If the records are not 
available, a notation to that effect 
should be documented in the claims 
folder and the veteran so notified.  
Failures to respond should be noted in 
writing and also associated with the 
claims folder.  

4. The RO should schedule the following 
medical opinions and/ or VA 
examinations: 

(a) The RO should ask a cardiologist 
to review the private and VA medical 
evidence in the claims file, 
including the prior EKG's dated in 
August 1996 and February 1998, as 
well as the previous VA examinations 
for PTSD.  The examiner is requested 
to provide an opinion, based on the 
medical evidence of record and sound 
medical principles, on whether it is 
least as likely as not that the 
currently diagnosed hypertension is 
secondary to the service connected 
PTSD and why.  The examiner's opinion 
should include a discussion of the 
known risk factors for hypertension 
and the role the risk factors played 
in the veteran's hypertension.  The 
examiner should provide the complete 
rationale for any opinion.  

(b) The RO should schedule the 
veteran for a VA orthopedic 
examination to determine the severity 
of the service connected bilateral 
knee disability.  All indicated 
tests, studies and X-rays should be 
performed.  The report should set 
forth all objective findings 
regarding the service connected 
Osgood-Schlatter's Disease, including 
complete range of motion measurements 
for the left knee and the right knee.  
The report should discuss whether the 
ligaments or other support structures 
have been affected based on an 
examination of the veteran and his 
complaints of disability.  

The orthopedist should obtain a 
history and note any objective 
findings regarding the following: 
functional loss due to pain, weakened 
movement on use, excess fatigability, 
incoordination, and painful motion or 
pain with use of the left and right 
knees, evaluated individually.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995). 

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiners concurrent 
with the examinations.  The RO must 
inform the veteran of all consequences 
of his failure to report for or 
cooperate with any scheduled examination 
in order that he may make an informed 
decision regarding his participation in 
said examination(s).  

5. The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated 
by the veteran has been obtained, and 
that the veteran has been notified of 
any evidence that could not be obtained.  
The RO should also ensure that all of 
the above requested development has been 
completed.  In particular, the RO should 
ensure that the requested opinions are 
in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

6. After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the substantive merits 
of the claims for service connection for 
hypertension as secondary to the service 
connected PTSD and entitlement to an 
evaluation in excess of 20 percent for 
Osgood-Schlatter's Disease, bilateral 
knees.  In adjudicating the latter 
claim, the RO must address separate 
ratings for the Osgood-Schlatter's 
Disease, bilateral knees, and rate the 
disorder accordingly.  See 38 C.F.R. § 
4.25; Esteban v. Brown, 6 Vet. App. 259, 
262 (1994). 

If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
that contains notice of all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

 



